BLANCHARD, J.
The plaintiff brings this action to recover the value of work performed and for materials furnished to the defendants by him at their request. The allegations of the complaint charged the defendants with a joint and several liability, and the evidence that'they were copartners was properly received as tending to show such liability. There is sufficient evidence in the case outside of that relating to the partnership to establish the facts that the appellant had a beneficial interest in the plaintiff’s work and materials, and that he knowingly, accepted the benefits thereof, thereby ratifying the contract made by the defendant Losee with the plaintiff.
The judgment should be affirmed, with costs. All concur.